DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/10/2022, 4/5/2022, and 2/17/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 8-10 - are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (8,966,850) in view of Turner (4,499,702).
1.	Jenkins teaches a roofing system 1580, comprising:
photovoltaic modules including photovoltaic cells (1560, Fig. 15), wherein each of the plurality of photovoltaic cells has a photovoltaic cell width, Fig. 15; and
roofing shingles (“bituminous roofing substrate”) proximate the PV modules (the PV cells are on over-pressed zones 1520) having a top surface and a bottom surface, the roofing shingle having an exposure zone at a lower end of the top surface and a headlap zone (the top half, Fig. 15) at an upper end of the top surface, 
wherein a plurality of slots extends from the lower end toward the headlap zone, 
wherein the plurality of slots defines a plurality of tooth portions (the tabs) therebetween, 
wherein a first one of the plurality of tooth portions (the second of the four tabs on the shingle has a first side that is defined by a first one of the plurality of slots and a second side that is defined by a second one of the plurality of slots that is adjacent to the first one of the plurality of slots, 
wherein the first one of the plurality of tooth portions has a first width (the tab width) that is measured from the first one of the plurality of slots to the second one of the plurality of slots,
wherein the at least some of the roofing shingles do not include a PV cell (col. 2, lines 55-61).
Jenkins does not teach wherein the first width is the photovoltaic cell width multiplied by a first positive integer, 
wherein a second one of the plurality of tooth portions has a first side that is defined by a third one of the plurality of slots and a second side that is defined by a fourth one of the plurality of slots that is adjacent to the third one of the plurality of slots, 
wherein the second one of the plurality of tooth portions has a second width that is measured from the third one of the plurality of slots to the fourth one of the plurality of slots, and
wherein the second width is the photovoltaic cell width multiplied by a second positive integer that is different than the first positive integer. 
Turner teaches that the nominal width of all tabs is a whole number multiple of 10 mm, 10 mm being essentially the width of a theoretic (narrowest) base tab, all other tabs being multiples of 10mm (“the nominal width of any tab of any shingle in the set, i.e., the tab width when the slots are considered to be slits of no width, is a whole number multiple of 10 mm., although this would not have to be so”), col. 1, lines 64-67. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a Jenkins in view of Turner shingle in which the nominal width of all tabs is a whole number multiple of the cell width (Jenkins teaching a single cell per tab) to eliminate “objectionable repeating patterns on the roof”, col. 2, line 44 while eliminating the need for cells of multiple widths, the Jenkins in view of Turner shingle teaching a second width tooth (tab) is the cell width multiplied by a second, different integer because Turner teaches tab widths ascending from a narrowest A to widest width D, Fig. 1, for a total of 5 tabs. 

2.	Jenkins in view of Turner does not expressly teach a third one of the plurality of tooth portions has a first side that is defined by a fifth one of the plurality of slots and a second side that is defined by a sixth one of the plurality of slots that is adjacent to the fifth one of the plurality of slots, and wherein the third one of the plurality of tooth portions has a third width that is measured from the fifth one of the plurality of slots to the sixth one of the plurality of slots, wherein the third width is the photovoltaic cell width multiplied by 0.5 and by a third positive integer that is different than the first positive integer and different than the second positive integer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make such a cell with a cell width multiplied by 0.5 and by a third positive integer for enhanced course-to-adjacent- course tab pattern variation.
Examiner indicates that the claimed width being the cell width multiplied by 0.5 and by a third positive integer is considered a matter of obvious design choice, as In some embodiments, each of the tooth portions 324, 326, 328, 330, 332, 334 has a width that is an integer multiple of the cell width 237. 

3.	Jenkins in view of Turner does not expressly teach each of the first and second positive integers is selected from the group consisting of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20. However, depending on the overall length of the shingle, such a shingle could have tabs that are multiples of several different integers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a shingle with the various integers for large variations in shingle tab width within one shingle for enhanced tab pattern variation. 

4.	Jenkins in view of Turner teaches the system of claim 1, Jenkins further teaching the shingle comprises asphalt, col. 1, line 10.

5.	Jenkins in view of Turner teaches the system of claim 4, Jenkins further teaching the shingle comprises embedded granules, col. 4, line 13. 

6.	Jenkins in view of Turner does not expressly teach a third one of the plurality of tooth portions has a first side that is defined by a fifth one of the plurality of slots and a second side that is defined by one of either (a) the first side, or (b) the second side, and wherein the third one of the plurality of tooth portions has a third width that is measured from the fifth one of the plurality of slots to the one of either the first side or the second side, wherein the third width is the photovoltaic cell width multiplied by 0.5 and by a third positive integer that is different than the first positive integer and different than the second positive integer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make such a cell with a cell width multiplied by 0.5 and by a third positive integer for enhanced course-to-adjacent- course tab pattern variation.
Examiner indicates that the claimed width being the cell width multiplied by 0.5 and by a third positive integer is considered a matter of obvious design choice, as In some embodiments, each of the tooth portions 324, 326, 328, 330, 332, 334 has a width that is an integer multiple of the cell width 237. 

8.	Jenkins in view of Turner teaches the system of claim 1, Turner further teaching first and second shingles, wherein an arrangement of the tooth portions of the second roofing shingle is not identical to an arrangement of the tooth portions of the first roofing shingle, col. 1, line 57. 

9.	Jenkins in view of Turner does not teach an arrangement of the tooth portions of the roofing shingles is identical to an arrangement of the tooth portions of the roofing shingle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for an arrangement of the tooth portions of the second roofing shingle to be identical to an arrangement of the tooth portions of the roofing shingle for variation in tab width in the shingle, but also pleasing uniformity between shingles. 
Examiner indicates that the claimed identical relationship is considered a matter of obvious design choice, as not identical is recited in claim 8. 

10.	Jenkins in view of Turner teaches the system of claim 1, Turner, Fig. 1, further teaching the third one of the plurality of slots is a same one of the plurality of slots as the second one of the plurality of slots, and wherein the first one of the plurality of tooth portions is adjacent to the second one of the plurality of tooth portions because the claim describes the relationship between any two adjacent Turner (or Jenkins in view of Turner) teeth. 

Claims 11-14 - are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Turner and in further view of Hacker (8,118,109). 
11-14.	Jenkins in view of Turner does not teach a wireway configured to be positioned between adjacent first and second PV modules, wherein the wireway is configured to enclose at least one electrical cable, wherein a width of the wireway as measured in a horizontal direction between the modules is the photovoltaic cell width multiplied by two, wherein the wireway includes a dark colored portion and a light colored portion, wherein the light colored portion extends across the wireway in a vertical direction that is perpendicular to the horizontal direction, wherein the light-colored portion is positioned at an edge of the wireway that is adjacent to the photovoltaic module, wherein the light-colored portion is positioned halfway intermediate an edge of the wireway that is adjacent to the photovoltaic module and an edge of the wireway that is adjacent to the further photovoltaic module, wherein the wireway further comprises a further light colored portion extending across a bottom edge of the wireway in the horizontal direction. Hacker, Fig. 1, teaches that it is old in the art to configure a utilityway to be positioned between shingle courses, wherein the utilityway is configured to enclose at least one utility (water line), wherein a width of the way as measured in a vertical direction between the shingles is the shingle width multiplied by two (Fig. 1 shows essentially such a relationship) wherein the way includes a dark colored portion (the lines delineating segments 30) and light colored portions (the white rectangular segments) as claimed, col. 7, lines 40-50. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a Hacker type cover in Jenkins positioned vertically to conceal the wires between modules and have a faux shingle appearance in the same way Hacker teaches such a cover oriented horizontally and presenting the claimed edge-located light colored portions.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the argument that “Jenkins does not disclose, teach or suggest modifying any of the photovoltaic roofing elements 1550 to “not include a photovoltaic cell”…because “each of the tabs includes a photovoltaic element 1560, and the “exposed” over-pressed zones 1520 of one of the photovoltaic roofing elements 1550 as shown in Figure 15 of Jenkins is for illustration purposes only”, zones 1520 need not have PV cells, col. 2, lines 55-61.
Regarding the argument that “the photovoltaic elements 1560 in Jenkins would be provided in one size; and, therefore, there would not be any motivation for one skilled in the art to customize the photovoltaic roofing element 1550 to have different size photovoltaic elements 1560, because of increased costs and labor for such customization”, there is the other benefit of eliminating objectionable repeating patterns on the roof, and the number of different cell widths would be minimized because they would be in a range of multiples of the base tab width. 
   Regarding the argument that “Turner discloses a roofing system consisting of a plurality of strip shingles 10 with tabs A-E of various widths defined by slots 11. Turner does not disclose, teach of suggest the limitations “a plurality of photovoltaic modules’ and “a plurality of roofing shingles proximate to the plurality of photovoltaic modules.”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Turner teaches that it is old in the art for a nominal width of all tabs to be a cell width multiple. 
   Regarding the argument that the Turner tab widths are based on repeating pattern issues, not photovoltaic cell width, Jenkins is a shingle, and as such, is also concerned with having an attractive, non-repeating pattern, a Jenkins in view of Turner shingle having PV cells on the tabs as taught by Jenkins, and having those tabs (and therefore the PV cells on the tabs) in widths that are a multiple of a base, one PV cell per tab as taught by Jenkins.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pulte (6,550,215) teaches sections, the total lengths of which are approximately whole integer multiples of a single member width”, “Note that with wall sections 22a, and 22b, the total lengths are approximately whole integer multiples of a single pan member width”, Fig. 15. 
Cantarano (6,176,059) teaches “panels have a set of specific (width)…wherein n is an integer which increases by one”, col. 5, lines 54-58, such system comprising modules (either of the two first vertical wall members in the second course) arranged in adjacent courses 
Salam (8,733,036) teaches “Photovoltaic panels are generally rectangular in plan and, when located on an assembly of frames, the panels are positioned end to end lengthwise of the assembly with their major axes normal to the major axis of each frame. This means that the overall length of the required assembly can be varied simply by cutting a frame lengthwise to the required width and interlocking this cut frame section to another frame of the assembly so that the overall length of the assembly is commensurate with a multiple of the widths of the panels.”, col. 7, lines 34-43. 
De Ridder (10,738,473) teaches “A solar shading module for shading direct sunlight, said module comprising: a frame; an array of m×n shading panels; and a solar tracking system configured to move the shading panels in order to follow the sun, wherein m and n are integer values”, which is relevant to at least claims 1 and 15. 
Younan (5,437,735), Fig. 4B, is relevant to at least claim 2. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        

/BRENT W HERRING/Primary Examiner, Art Unit 3633